-f
                           PD-0458-15

          i          *             , '




                         /v^/v€    /s £/gM S^^/v a^zf
      J-      &/^        O/U    //U/^&Z'C              ',                            CU^p(


                                                                                            Y^>




                                               z                                     <&o

     a.                                            ^    /&%*/_           r-?-et             7s?5


     -tyrr*     j^


                               '/]2&k£S-L
                                                                    RECEIVE!)
                                                                      APRT7~20iT"

               BECEiyajM                                IN—
                                                              b   »..5LEnK OFTHE COUHT
                                                                  NINTH COURT OF ApgpA. g
                                                                  "
                                         COURTOF CRIMINAL APPEALS
              -.—»irtrtir—                     APR 23 2015

                                            -AbehAcostaTreierk